Case 19-34054-sgj11 Doc 933-15 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 1 of 37




                    EXHIBIT 15
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                  INDEX NO. 650097/2009
        CaseNO.
NYSCEF DOC.  19-34054-sgj11
                411         Doc 933-15 Filed 08/07/20    Entered 08/07/20 23:11:52
                                                                            RECEIVEDPage 2 of 03/24/2017
                                                                                     NYSCEF:  37




                                               1 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                  INDEX NO. 650097/2009
        CaseNO.
NYSCEF DOC.  19-34054-sgj11
                411         Doc 933-15 Filed 08/07/20    Entered 08/07/20 23:11:52
                                                                            RECEIVEDPage 3 of 03/24/2017
                                                                                     NYSCEF:  37




                                               2 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                  INDEX NO. 650097/2009
        CaseNO.
NYSCEF DOC.  19-34054-sgj11
                411         Doc 933-15 Filed 08/07/20    Entered 08/07/20 23:11:52
                                                                            RECEIVEDPage 4 of 03/24/2017
                                                                                     NYSCEF:  37




                                               3 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                  INDEX NO. 650097/2009
        CaseNO.
NYSCEF DOC.  19-34054-sgj11
                411         Doc 933-15 Filed 08/07/20    Entered 08/07/20 23:11:52
                                                                            RECEIVEDPage 5 of 03/24/2017
                                                                                     NYSCEF:  37




                                               4 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                  INDEX NO. 650097/2009
        CaseNO.
NYSCEF DOC.  19-34054-sgj11
                411         Doc 933-15 Filed 08/07/20    Entered 08/07/20 23:11:52
                                                                            RECEIVEDPage 6 of 03/24/2017
                                                                                     NYSCEF:  37




                                               5 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                  INDEX NO. 650097/2009
        CaseNO.
NYSCEF DOC.  19-34054-sgj11
                411         Doc 933-15 Filed 08/07/20    Entered 08/07/20 23:11:52
                                                                            RECEIVEDPage 7 of 03/24/2017
                                                                                     NYSCEF:  37




                                               6 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                  INDEX NO. 650097/2009
        CaseNO.
NYSCEF DOC.  19-34054-sgj11
                411         Doc 933-15 Filed 08/07/20    Entered 08/07/20 23:11:52
                                                                            RECEIVEDPage 8 of 03/24/2017
                                                                                     NYSCEF:  37




                                               7 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                  INDEX NO. 650097/2009
        CaseNO.
NYSCEF DOC.  19-34054-sgj11
                411         Doc 933-15 Filed 08/07/20    Entered 08/07/20 23:11:52
                                                                            RECEIVEDPage 9 of 03/24/2017
                                                                                     NYSCEF:  37




                                               8 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 411          Doc 933-15 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                           RECEIVED Page 10 of
                                                                                    NYSCEF: 03/24/2017
                                                  37




                                               9 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 411          Doc 933-15 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                           RECEIVED Page 11 of
                                                                                    NYSCEF: 03/24/2017
                                                  37




                                              10 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 411          Doc 933-15 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                           RECEIVED Page 12 of
                                                                                    NYSCEF: 03/24/2017
                                                  37




                                              11 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 411          Doc 933-15 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                           RECEIVED Page 13 of
                                                                                    NYSCEF: 03/24/2017
                                                  37




                                              12 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 411          Doc 933-15 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                           RECEIVED Page 14 of
                                                                                    NYSCEF: 03/24/2017
                                                  37




                                              13 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 411          Doc 933-15 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                           RECEIVED Page 15 of
                                                                                    NYSCEF: 03/24/2017
                                                  37




                                              14 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 411          Doc 933-15 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                           RECEIVED Page 16 of
                                                                                    NYSCEF: 03/24/2017
                                                  37




                                              15 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 411          Doc 933-15 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                           RECEIVED Page 17 of
                                                                                    NYSCEF: 03/24/2017
                                                  37




                                              16 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 411          Doc 933-15 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                           RECEIVED Page 18 of
                                                                                    NYSCEF: 03/24/2017
                                                  37




                                              17 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 411          Doc 933-15 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                           RECEIVED Page 19 of
                                                                                    NYSCEF: 03/24/2017
                                                  37




                                              18 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 411          Doc 933-15 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                           RECEIVED Page 20 of
                                                                                    NYSCEF: 03/24/2017
                                                  37




                                              19 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 411          Doc 933-15 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                           RECEIVED Page 21 of
                                                                                    NYSCEF: 03/24/2017
                                                  37




                                              20 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 411          Doc 933-15 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                           RECEIVED Page 22 of
                                                                                    NYSCEF: 03/24/2017
                                                  37




                                              21 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 411          Doc 933-15 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                           RECEIVED Page 23 of
                                                                                    NYSCEF: 03/24/2017
                                                  37




                                              22 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 411          Doc 933-15 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                           RECEIVED Page 24 of
                                                                                    NYSCEF: 03/24/2017
                                                  37




                                              23 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 411          Doc 933-15 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                           RECEIVED Page 25 of
                                                                                    NYSCEF: 03/24/2017
                                                  37




                                              24 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 411          Doc 933-15 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                           RECEIVED Page 26 of
                                                                                    NYSCEF: 03/24/2017
                                                  37




                                              25 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 411          Doc 933-15 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                           RECEIVED Page 27 of
                                                                                    NYSCEF: 03/24/2017
                                                  37




                                              26 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 411          Doc 933-15 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                           RECEIVED Page 28 of
                                                                                    NYSCEF: 03/24/2017
                                                  37




                                              27 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 411          Doc 933-15 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                           RECEIVED Page 29 of
                                                                                    NYSCEF: 03/24/2017
                                                  37




                                              28 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 411          Doc 933-15 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                           RECEIVED Page 30 of
                                                                                    NYSCEF: 03/24/2017
                                                  37




                                              29 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 411          Doc 933-15 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                           RECEIVED Page 31 of
                                                                                    NYSCEF: 03/24/2017
                                                  37




                                              30 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 411          Doc 933-15 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                           RECEIVED Page 32 of
                                                                                    NYSCEF: 03/24/2017
                                                  37




                                              31 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 411          Doc 933-15 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                           RECEIVED Page 33 of
                                                                                    NYSCEF: 03/24/2017
                                                  37




                                              32 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 411          Doc 933-15 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                           RECEIVED Page 34 of
                                                                                    NYSCEF: 03/24/2017
                                                  37




                                              33 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 411          Doc 933-15 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                           RECEIVED Page 35 of
                                                                                    NYSCEF: 03/24/2017
                                                  37




                                              34 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 411          Doc 933-15 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                           RECEIVED Page 36 of
                                                                                    NYSCEF: 03/24/2017
                                                  37




                                              35 of 36
FILED: NEW YORK COUNTY CLERK 03/24/2017 02:22 PM                                INDEX NO. 650097/2009
         Case
NYSCEF DOC.   19-34054-sgj11
            NO. 411          Doc 933-15 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                           RECEIVED Page 37 of
                                                                                    NYSCEF: 03/24/2017
                                                  37




                                              36 of 36
